DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 4-5, “the air inlet of the ejector” and “the ozone outlet connector” lack antecedent basis.  This rejection would be overcome if applicant were to amend lines 4-5 of the claim by replacing the phrase, “an air outlet connector connected to the air inlet of the ejector” with --an ozone outlet connector connected to the ozone inlet of the ejector--.  It is noted that this suggestion was made in the previous Office action and due to an apparent oversight by applicant, the changes were not incorporated into the amendment filed on November 21, 2022.

Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 8, and 9 are allowed for reasons of record.
Claim 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable based upon its indirect dependence upon allowable independent claim 1.
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive with respect to dependent claim 7.  The rejection herein under 35 U.S.C. 112(b) of dependent claim 7 has been made due to applicant only partially amending claim 7 as suggested by the Examiner in the previous Office action.  It should be noted that the undersigned attempted to telephone applicant’s representative on December 5, 2022 at the phone number, (905) 812-9381, associated with Leong C. Lei within the application file, to attain permission to make the suggested changes to dependent claim 7 by way of Examiner’s amendment to place the application in condition for allowance.  However, there was no answer at the phone number given, nor was there any means by which the Examiner could leave a message to request a call back.
In any event, if the suggested changes are satisfactory, applicant’s representative is invited to telephone the undersigned at (571) 272-1153, to request that the changes be made by way of Examiner’s Amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-7-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776